Citation Nr: 0708968	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to additional disability compensation benefits 
based on a dependent child, [redacted], from June [redacted], 2002 
through May 1, 2004.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to April 
1993.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a rating decision dated July 2004 by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).




FINDING OF FACT

In April 2004, the RO received notification from the veteran 
that his daughter had been attending school since June [redacted], 
2002, which was not within one year from the child's 18th 
birthday.


CONCLUSION OF LAW

The criteria for entitlement to additional dependency 
benefits for a child from June [redacted], 2002 through May 1, 2004 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.57, 3.667 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record shows that the veteran is not legally 
entitled to the benefit sought based upon the date he filed 
the pending claim.

Generally, entitlement for additional compensation for a 
child dependent ends at age 18.  Dependency may continue, 
however, under certain circumstances.

VA law and regulation provide that unless otherwise provided 
the effective date of an award of increased compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application.  
38 U.S.C.A. § 5110(a).  There are, however, several 
exceptions: Additional pension or compensation may be paid 
from a child's 18th birthday based upon school attendance if 
the child was at that time pursuing a course of instruction 
at an approved school, and a claim for such benefits is filed 
within one year from the child's 18th birthday.  38 C.F.R. §§ 
3.57(a)(iii), 3.667(a).  Pension or compensation based upon a 
course which was begun after a child's 18th birthday may be 
paid from the commencement of the course if a claim is filed 
within 1 year from that date.  38 C.F.R. § 3.667(a)(2). 

In this case, the record contains an April 2002 letter that 
noted on June [redacted], 2002 the veteran's daughter would turn 18, 
and dependent payments would be discontinued unless the 
veteran submitted evidence to show continuing dependency.  No 
response was received, and payments were discontinued on June 
[redacted], 2002.

In April 2004, the veteran submitted an informal claim noting 
that he was unaware that his daughter's benefits had been 
terminated.  He also stated that she had been attending 
school since her 18th birthday and provided a copy of her 
college transcripts for Fall 2003 and Spring 2004.  The RO 
granted additional benefits for [redacted] from February 1, 2004 
thru June 1, 2006.  An August 2006 Administrative Decision 
noted that the veteran has erroneously been awarded dependent 
payments from February 1, 2004 until May 1, 2004.  The 
correct effective date should have been May 1, 2004, the 
first of the month following the April 2004 informal claim.  
However, the Administrative Decision found that the error was 
not the fault of the veteran and did not charge him for the 
overpayment.    
 
Although the veteran seeks entitlement to retroactive 
benefits from June 2002, his daughter's 18th birthday, the 
veteran's theory regarding entitlement to these benefits is 
unsupported by the law.  As noted, dependent payments may 
continue past a child's 18th birthday based upon school 
attendance if the child was at that time pursuing a course of 
instruction at an approved school, and a claim for such 
benefits is filed within one year from the child's 18th 
birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  However, no 
such claim was filed until April 2004. 
 
Accordingly, the general rule regarding effective dates is 
for application: Though date of entitlement may have existed 
prior to the April 2004 claim of record, the effective date 
can be no earlier than the date of application.  See 38 
U.S.C.A. § 5110.  As the veteran has not met the legal 
requirements for filing his claim for additional dependent 
compensation based on a child's school attendance, his appeal 
must be denied. 

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal. See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (recognizing that the VCAA does not affect 
cases where the issue on appeal is solely one of statutory 
interpretation).  In this case, the issue is whether the 
veteran is legally entitled to the benefits sought in terms 
of a filing deadline defined by regulation, and therefore, 
this case turns on statutory and regulatory interpretation.  
See also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(holding that where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  As 
such, no action is required pursuant to the VCAA. 


ORDER

Entitlement to additional disability compensation benefits 
based on a dependent child, [redacted], from June [redacted], 2002 
through May 1, 2004 is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


